                       STC INTERPRETING

                            Certification of Translation Accuracy

   I attest that the document of:

   TERRY PASSPORT

   Have been translated from the languages:

   Arabic to English

   On Behalf of STC Interpreting, by professional translator,

   Ismail Elmersawy

   I hereby certify that I am fluent & conversant in the Arabic and English languages, and
   that the translation attached to this certificate, is a full, complete, true and accurate
   translation of the above document.

   This is to certify the correctness of the translation only. STC Interpreting assumes no
   liability for the way in which the translation is used by the customer or any third party,
   including end users of the translation.

   A copy of the translation is attached to this certification.

   I attest the preceding statements to be true.




                                           Translator’s Signature
                                           Translator: Ismail Elmersawy




                                           By: Mehrdad Foroughipour
                                           STC Interpreting
                                           Date: September 10, 2020



9854 National Blvd. # 359                Phone: 310-287-0405
Los Angeles, CA 90034                    Fax:   310-943-2747                    Page 1 of 18
www.STCinterpreting.com                  support@STCinterpreting.com
                        STC INTERPRETING
VISAS

 STATE OF QATAR
 DOHA
 8 DEC 2008
 179

 Kingdom of Bahrain
 Bahrain International Airport Passports
 7 MAY 2009
 EXIT

 United Arab Emirates
 Abu Dhabi International Airport
 31 JAN 2009
 EXIT

 STATE OF QATAR
 DOHA
 6 DEC 2008
 90

 KINGDOM OF BAHRAIN
 Bahrain International Airport Passports 62
 ENTRY
 1 DEC 2008
 WELCOME TO BUSINESS
 Friendly
 BAHRAIN

 Allowed entry to Sultanate of Oman
 One month

 TOURIST VISA NOT TO EXCEED TWO
 WEEKS & NOT PERMITTED TO TAKE UP
 ANY EMPLOYMENT

 542008304965

                                                 8




9854 National Blvd. # 359                  Phone: 310-287-0405
Los Angeles, CA 90034                      Fax:   310-943-2747           Page 2 of 18
www.STCinterpreting.com                    support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 542008272745

 STATE OF QATAR
 DOHA
 9 NOV 2008
 82

 Allowed entry to Sultanate of Oman
 One month

 STATE OF QATAR
 DOHA
 13 NOV 2008
 25

 542008288435

 STATE OF QATAR
 DOHA
 1 DEC 2009
 189

 STATE OF QATAR
 DOHA
 22 NOV 2008
 312

 Allowed entry to Sultanate of Oman
 One month

                                            9




9854 National Blvd. # 359             Phone: 310-287-0405
Los Angeles, CA 90034                 Fax:   310-943-2747           Page 3 of 18
www.STCinterpreting.com               support@STCinterpreting.com
                        STC INTERPRETING
VISAS

 Kingdom of Bahrain
 Bahrain International Airport Passports
 28 FEB 2009
 EXIT
 174

 KINGDOM OF BAHRAIN
 ENTRY 112
 23 MAR 2009
 WELCOME TO BUSINESS
 Friendly
 BAHRAIN
 112 Bahrain International Airport Passports

 TOURIST VISA NOT TO EXCEED TWO
 WEEKS & NOT PERMITTED TO TAKE UP
 ANY EMPLOYMENT

 STATE OF QATAR
 DOHA
 7 NOV 2016
 1331

 KINGDOM OF BAHRAIN
 ENTRY
 7 NOV 2016
 Bahrain International Airport Passports
 ENTRY

 Bahrain International Airport Passports
 Valid multiple visa [Illegible]
 Valid for two weeks stay per visit and not
 permitted for employment of any kind

 Bahrain International Airport
 Passports
 [Illegible] JAN 2009

                                                   10




9854 National Blvd. # 359                     Phone: 310-287-0405
Los Angeles, CA 90034                         Fax:   310-943-2747           Page 4 of 18
www.STCinterpreting.com                       support@STCinterpreting.com
                        STC INTERPRETING
VISAS

 Visa valid for two weeks
 Holder not permitted to work

 KINGDOM OF BAHRAIN
 ENTRY
 123
 24 FEB 2009
 123 Bahrain International Airport Passports
 WELCOME TO BUSINESS
 Friendly
 BAHRAIN

 Allowed entry to Sultanate of Oman
 One month

 KINGDOM OF BAHRAIN
 Bahrain International Airport Passports
 234
 EXIT
 24 DEC 2016

 542006029219

 STATE OF QATAR
 DOHA
 31 JAN 2009
 [Signature]

 STATE OF QATAR
 DOHA
 28 JAN 2009

 Allowed entry to Sultanate of Oman

                                                11




9854 National Blvd. # 359                  Phone: 310-287-0405
Los Angeles, CA 90034                      Fax:   310-943-2747           Page 5 of 18
www.STCinterpreting.com                    support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 Allowed entry to Sultanate of Oman
 One month

 STATE OF QATAR
 DOHA
 3 JAN 2010
 106

 542010002397

                                           12




9854 National Blvd. # 359             Phone: 310-287-0405
Los Angeles, CA 90034                 Fax:   310-943-2747           Page 6 of 18
www.STCinterpreting.com               support@STCinterpreting.com
                      STC INTERPRETING
VISAS

 AIRPORT PASSPORT SECTION
 VISA RENEWAL
 VISA NUMBER: 542010002397
 NAME: TERRY LEE HOPE
 RENEWING DATE: 02/02/2010
 RENEWED UNTIL: 03/04/2010
 RELATIONSHIP: OTHER
 * NOTES:
 * THIS VISA SHALL BE INVALID WITHOUT A RETURN VISA

 STATE OF QATAR
 DOHA
 5 MAY 2009
 91

 842013000648

 STATE OF QATAR
 DOHA
 3 JAN 2013
 323

 STATE OF QATAR
 DOHA
 14 APR 2009
 384

 542009114002

                                            13




9854 National Blvd. # 359             Phone: 310-287-0405
Los Angeles, CA 90034                 Fax:   310-943-2747           Page 7 of 18
www.STCinterpreting.com               support@STCinterpreting.com
                        STC INTERPRETING
VISAS

 Kingdom of Bahrain
 Bahrain International Airport Passports
 6 DEC 2008
 EXIT

 Allowed entry to Sultanate of Oman
 One month

 TOURIST VISA NOT TO EXCEED TWO
 WEEKS & NOT PERMITTED TO TAKE UP
 ANY EMPLOYMENT

 STATE OF QATAR DOHA
 8 FEB 2008
 289

 STATE OF QATAR DOHA
 22 FEB 2014
 277

 Kingdom of Bahrain
 Bahrain International Airport Passports
 22 NOV 2008
 EXIT

 STATE OF QATAR DOHA
 21 FEB 2008
 191

 54209055633

 STATE OF QATAR DOHA
 23 FEB 2009
 332

 STATE OF QATAR DOHA
 14 FEB 2017
 332

                                                14




9854 National Blvd. # 359                  Phone: 310-287-0405
Los Angeles, CA 90034                      Fax:   310-943-2747           Page 8 of 18
www.STCinterpreting.com                    support@STCinterpreting.com
                        STC INTERPRETING
VISAS

 STATE OF QATAR DOHA
 28 FEB 2010
 137

 STATE OF QATAR DOHA
 19 FEB 2010
 [Illegible]

 Kingdom of Bahrain
 Bahrain International Airport Passports
 8 JAN 2017
 ENTRY 118

 United Arab Emirates
 Ministry of Interior
 0050
 Nationality & Residency Administration
 * The bearer is allowed to enter the UAE and stay for 30 days from date of entry;
 * For extension, please approach the Department of Naturalization & Residency
 before the end of the 30 days.

 Kingdom of Bahrain
 Bahrain International Airport Passports
 14 JAN 2017
 EXIT
 226

 United Arab Emirates
 Abu Dhabi International Airport
 30 JAN 2009
 ENTRY
 1664

                                                 15




9854 National Blvd. # 359                  Phone: 310-287-0405
Los Angeles, CA 90034                      Fax:   310-943-2747                       Page 9 of 18
www.STCinterpreting.com                    support@STCinterpreting.com
                        STC INTERPRETING
VISAS

 STATE OF QATAR DOHA
 18 MAY 2009
 [Illegible]

 TOURIST VISA NOT TO EXCEED TWO
 WEEKS & NOT PERMITTED TO TAKE UP
 ANY EMPLOYMENT

 542009140463

 KINGDOM OF BAHRAIN
 Bahrain International Airport Passports
 ENTRY 42
 5 MAY 2009
 WELCOME TO BUSINESS
 Friendly
 BAHRAIN

 KINGDOM OF BAHRAIN
 Bahrain International Airport Passports
 19 DEC 2016
 ENTRY
 107

 STATE OF QATAR DOHA
 7 MAY 2009
 132

                                                16




9854 National Blvd. # 359                  Phone: 310-287-0405
Los Angeles, CA 90034                      Fax:   310-943-2747           Page 10 of 18
www.STCinterpreting.com                    support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 542009303455

 STATE OF QATAR DOHA
 6 NOV 2009
 482

 STATE OF QATAR DOHA
 17 NOV 2009
 494

 542009320212

 Allowed entry to Sultanate of Oman
 One month

 542013133461

 STATE OF QATAR DOHA
 6 DEC 2009
 171

 STATE OF QATAR DOHA
 [Illegible]

                                           17




9854 National Blvd. # 359             Phone: 310-287-0405
Los Angeles, CA 90034                 Fax:   310-943-2747           Page 11 of 18
www.STCinterpreting.com               support@STCinterpreting.com
                         STC INTERPRETING
VISAS

 Valid 30 days stay from date of arrival
 613

 UAE
 16 NOV 2009
 09815
 ENTRY
 Dubai International Airport

 STATE OF QATAR DOHA
 21 MAR 2016
 681

 STATE OF QATAR DOHA
 [Illegible] APR

 542013551761
 Valid Until: 01/26/2014

 STATE OF QATAR DOHA
 27 DEC 2013

 STATE OF QATAR DOHA
 18 DEC 2013

 Allowed entry to Sultanate of Oman
 One month

 UAE
 17 NOV [Illegible]

                                                18




9854 National Blvd. # 359                  Phone: 310-287-0405
Los Angeles, CA 90034                      Fax:   310-943-2747           Page 12 of 18
www.STCinterpreting.com                    support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 Allowed entry to Sultanate of Oman
 One month

 STATE OF QATAR DOHA
 23 NOV 2010
 464

 542010344119

                                           19




9854 National Blvd. # 359             Phone: 310-287-0405
Los Angeles, CA 90034                 Fax:   310-943-2747           Page 13 of 18
www.STCinterpreting.com               support@STCinterpreting.com
                        STC INTERPRETING
VISAS

 542016058091
 Valid Until: 11/10/2016

 382016292800
 Valid Until: 02/10/2017

 STATE OF QATAR DOHA
 12 NOV 2016
 1334

 STATE OF QATAR DOHA
 11 OCT 2016
 1124

 KINGDOM OF BAHRAIN
 Bahrain International Airport Passports
 12 NOV 2016
 EXIT
 112

 STATE OF QATAR DOHA
 13 DEC 2016
 113

 [Illegible]
 715

                                                20




9854 National Blvd. # 359                  Phone: 310-287-0405
Los Angeles, CA 90034                      Fax:   310-943-2747           Page 14 of 18
www.STCinterpreting.com                    support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 STATE OF QATAR DOHA
 3 JAN 2011
 516

 Allowed entry to Sultanate of Oman
 One month

 STATE OF QATAR DOHA
 20 FEB 2011

 AIRPORT PASSPORT SECTION
 VISA RENEWAL
 VISA NUMBER: 542011003008
 NAME: ROBERT SMITH
 RENEWING DATE: 01/27/2011
 RENEWED UNTIL: 03/04/2011
 RELATIONSHIP: OTHER
 * NOTES:
 * THIS VISA SHALL BE INVALID WITHOUT A RETURN VISA

                                            21




9854 National Blvd. # 359             Phone: 310-287-0405
Los Angeles, CA 90034                 Fax:   310-943-2747           Page 15 of 18
www.STCinterpreting.com               support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 542017022310
 Valid Until: 02/13/2017

 132016246963
 Valid Until: 01/23/2017

 STATE OF QATAR DOHA
 24 DEC 2016
 444

                                 24




9854 National Blvd. # 359   Phone: 310-287-0405
Los Angeles, CA 90034       Fax:   310-943-2747           Page 16 of 18
www.STCinterpreting.com     support@STCinterpreting.com
                       STC INTERPRETING
VISAS

 STATE OF QATAR DOHA
 14 DEC 2015
 405

 STATE OF QATAR DOHA
 23 MAR 2009
 119

 STATE OF QATAR DOHA
 16 NOV 2015
 886

 132015425273
 Valid Until: 12/15/2015

 STATE OF QATAR DOHA
 14 MAR 2009
 [Illegible]

 92009076150

 Allowed entry to Sultanate of Oman
 One month

                                           25




9854 National Blvd. # 359             Phone: 310-287-0405
Los Angeles, CA 90034                 Fax:   310-943-2747           Page 17 of 18
www.STCinterpreting.com               support@STCinterpreting.com
                        STC INTERPRETING
VISAS

 132015484467
 Valid Until: 02/07/2016

 STATE OF QATAR DOHA
 6 JAN 2016
 1308

 KINGDOM OF BAHRAIN
 42 Bahrain International Airport Passports
 ENTRY
 42
 26 JAN 2009
 WELCOME TO BUSINESS
 Friendly
 BAHRAIN

 TOURIST VISA NOT TO EXCEED TWO
 WEEKS & NOT PERMITTED TO TAKE UP
 ANY EMPLOYMENT

                                               26




9854 National Blvd. # 359                 Phone: 310-287-0405
Los Angeles, CA 90034                     Fax:   310-943-2747           Page 18 of 18
www.STCinterpreting.com                   support@STCinterpreting.com
